                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

LINDA FEASTER,                                   *

Plaintiff                                        *

v                                                *           Civil Action No. ELH-18-2295

MYRON FEASTER,                                   *
DELCIA FEASTER, and
TAMMY WILSON,                                    *

Defendants                                     *
                                              ***
                                          MEMORANDUM

        Linda Feaster, who is self-represented, filed suit (ECF 1), together with a motion to

proceed in forma pauperis. ECF 2. The motion shall be granted, in light of plaintiff’s limited

income. But, for the reasons that follow, the Complaint must be dismissed, without requiring

service.

                                           I. Background

        Invoking this court’s federal question jurisdiction (ECF 1 at 4), plaintiff alleges that on

April 10, 2018, her brother, Myron Feaster, evicted her from their mother’s house.              As

background, plaintiff explains that her four brothers paid the down payment on the home for

their mother and that she and her brother Myron both lived in the home and, since September

1985, helped to pay for it. ECF 1 at 6.

        Plaintiff states that her mother’s name was never listed on the home because she did not

have a job. Rather, her brother, John Feaster, was listed as the owner from 1985 until the mid-

1990s. Id. However, plaintiff asserts that she and her mother paid the mortgage on the property.

Id. According to plaintiff, in the mid-1990s Myron Feaster’s name appeared on the title to the

home. Id. She states that there was no meeting with her or their mother indicating that the
payments on the home had changed from mortgage to rental payments. ECF 1 at 6. Plaintiff

states that Myron Feaster’s conduct “shows that he feels that our mother and I are beneath him.”

Id. Myron Feaster also put his wife’s name on their mother’s house and charged “undocumented

rent” for over 20 years. Id.

       According to plaintiff, after their mother died in 2013, Myron Feaster “manipulate[d] rent

court documents and perjured himself and fired [plaintiff] from [her] job to have [plaintiff]

evicted.” Id. Plaintiff claims that she was fired from her cleaning job with “GM” because she

documented that Myron Feaster said he would kill her and put his hands on her. Id. Plaintiff

further claims that “GM Janitorial Service is a bogus company,” which Myron Feaster used for

personal gain. ECF 1 at 7. Plaintiff states she was their only employee in the building and that

Myron Feaster “sold his sister [plaintiff] like a slave to his friends.” Id.

       As relief, plaintiff states that she wishes to move back into her mother’s home and to

receive six month’s pay from Myron Feaster and GM Janitorial Service for manipulating her

eviction. Id.

                                             II. Discussion

       Federal courts are courts of limited jurisdiction.         Home Buyers Warranty Corp. v.

Hanna, 750 F.3d 427, 432 (4th Cir. 2014) (quotation marks omitted) (citing Kokkonen v.

Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994)). Thus, a federal district court may

only adjudicate a case if it possesses the “power authorized by Constitution and statute.” Exxon

Mobil Corp. v. Allapattah Servs., Inc., 545 U.S. 546, 552 (2005) (internal quotation marks

omitted). As the Fourth Circuit stated in Strawn v. AT&T Mobility LLC, 530 F.3d 293, 296 (4th

Cir. 2008), if a party seeks to proceed in federal court, she “must allege and, when challenged,

must demonstrate the federal court's [subject matter] jurisdiction over the matter.” Indeed, “if



                                                   2
Congress has not empowered the federal judiciary to hear a matter, then the case must be

dismissed.” Hanna, 750 F.3d at 432.

          Put another way, “[a] court is to presume . . . that a case lies outside its limited

jurisdiction unless and until jurisdiction has been shown to be proper.” United States v.

Poole, 531 F.3d 263, 274 (4th Cir. 2008) (citing Kokkonen, 511 U.S. at 377). Even when no

party challenges subject matter jurisdiction, a federal court has “an independent obligation to

determine whether subject-matter jurisdiction exists.” Hertz Corp. v. Friend, 559 U.S. 77, 94

(2010).

          Congress has conferred jurisdiction on the federal courts in several ways. To provide a

federal forum for plaintiffs who seek to vindicate federal rights, Congress has conferred on the

district courts original jurisdiction over civil actions that arise under the Constitution, laws, or

treaties of the United States. Exxon Mobil Corp., 545 U.S. at 552; 28 U.S.C. § 1331. See

also U.S. Constitution Art. III, § 2 (“The Judicial Power shall extend to all Cases, in Law and

Equity, arising under this Constitution, the Laws of the United States, and Treaties made . . .”).

This is sometimes called federal question jurisdiction.

          Under 28 U.S.C. § 1367(a), district courts are granted “supplemental jurisdiction over all

other claims that are so related to claims in the action within [the courts'] original jurisdiction

that they form part of the same case or controversy under Article III of the United States

Constitution.”

          In addition, “Congress . . . has granted district courts original jurisdiction in civil actions

between citizens of different States, between U.S. citizens and foreign citizens, or by foreign

states against U.S. citizens,” so long as the amount in controversy exceeds $75,000. Exxon

Mobil Corp., 545 U.S. at 552; see 28 U.S.C. § 1332. However, it is crystal clear that



                                                    3
diversity jurisdiction “requires complete diversity among parties, meaning that the citizenship of

every plaintiff must be different from the citizenship of every defendant.” Cent. W. Va. Energy

Co., Inc. v. Mountain State Carbon, LLC, 636 F.3d 101, 103 (4th Cir. 2011) (emphasis

added); see Strawbridge v. Curtiss, 7 U.S. 267 (1806).

       The citizenship of the litigants is central when diversity jurisdiction is invoked. Axel

Johnson, Inc. v. Carroll Carolina Oil Co., 145 F.3d 660, 663 (4th Cir. 1998). Notably, “state

citizenship for diversity jurisdiction depends not on residence, but on national citizenship and

domicile.” Id. (citation omitted). And, “the existence of such citizenship cannot be inferred

from allegations of mere residence, standing alone.” Id; see also Robertson v. Cease, 97 U.S.

646, 648 (1878) (“Citizenship and residence, as often declared by this court, are not synonymous

terms.”). In other words, for “purposes of diversity jurisdiction, residency is not sufficient to

establish citizenship.” Johnson v. Advance Am., Cash Advance Ctrs. of S.C., Inc., 549 F.3d 932,

937 n.2 (4th Cir. 2008). Rather, a U.S. national is a citizen of the state where the person has his

or her domicile, which “requires physical presence, coupled with an intent to make the State a

home.” Id.

       The “burden of establishing subject matter jurisdiction is on . . . the party asserting

jurisdiction.” Robb Evans & Assocs., LLC v. Holibaugh, 609 F.3d 359, 362 (4th Cir. 2010);

accord Hertz Corp., 599 U.S. at 95; McBurney v. Cuccinelli, 616 F.3d 393, 408 (4th Cir. 2010).

Under the “well-pleaded complaint” rule, the facts showing the existence of subject matter

jurisdiction “must be affirmatively alleged in the complaint.” Pinkley, Inc. v. City of Frederick,

191 F.3d 394, 399 (4th Cir.1999) (citing McNutt v. Gen'l Motors Acceptance Corp., 298 U.S.

178, 56 S.Ct. 780, 80 L.Ed. 1135 (1936)).

       The Court has afforded the Complaint liberal construction, because plaintiff is self-



                                                4
represented. See Erickson v. Pardus, 551 U.S. 89, 94 (2007). Nevertheless, the alleged conduct

does not amount to a federal claim. At best the Complaint asserts a contract dispute and/or a

claim of fraud or breach of fiduciary duty arising among family members who all reside in

Maryland. Such claims arise under Maryland law and may not be brought in this court, based on

federal question jurisdiction.

       As noted, under 28 U.S.C. §1332(a), a federal district court also has original jurisdiction

over all civil actions where the amount in controversy exceeds $75,000, exclusive of interest and

costs, and is between citizens of different states. The statute “requires complete diversity among

parties, meaning that the citizenship of every plaintiff must be different from the citizenship of

every defendant.” Central West Virginia Energy Co., Inc. v. Mountain State Carbon, LLC, 636

F.3d 101, 103 (4th Cir. 2011) (citing Caterpillar, Inc. v. Lewis, 519 U.S. 61, 68 (1996)).

       Both plaintiff and defendants are citizens of Maryland. And, the conduct giving rise to

the Complaint occurred in Maryland. Thus, diversity jurisdiction does not exist.

                                           III. Conclusion

       The instant Complaint must be dismissed, without prejudice, for lack of jurisdiction. An

Order follows.



October 11, 2018                                     /s/
Date                                          Ellen L. Hollander
                                              United States District Judge




                                                 5
